Citation Nr: 0945633	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.


REPRESENTATION

Veteran represented by:     The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2008.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD and depression, and his 
current psychiatric treatment records include diagnoses of 
PTSD; major depressive disorder; and dysthymic disorder, 
early onset.  The Veteran contends that his current 
psychiatric disabilities began during service after the 
August 1976 attack on his fellow service members by North 
Korean soldiers, an incident commonly referred to as The Axe 
Murder Incident.  The Veteran reports symptoms of depression 
and resulting alcohol and substance abuse following this 
event, leading eventually to an extended unauthorized absence 
(absent without leave, or AWOL) in April and May 1979.  

The Veteran was afforded a VA examination in May 2007, during 
which the Veteran was diagnosed with major depressive 
disorder and dysthymic disorder.  When reviewing the evidence 
associated with the Veteran's claims file, the VA examiner 
noted the absence of any psychiatric treatment in service or 
any documentation regarding disciplinary measures regarding 
the Veteran's extended period of unauthorized absence, and 
thereafter failed to link any of the Veteran's currently 
diagnosed psychiatric disabilities to service.

At the Veteran's recent Board hearing, the Veteran's 
representative requested that the Veteran's complete 
personnel records be obtained as they may reflect evidence of 
the Veteran's psychiatric state while in service.  The 
Veteran service personnel records currently associated with 
the Veteran's claims file reflect that he was declared  AWOL 
in April 1979 and was dropped from the rolls for desertion in 
May 1969.  Furthermore, the Veteran's DD Form 214 for this 
period of service reflects that the Veteran was assigned a 
reenlistment code of 3B, which indicates time lost during a 
period of service and resulting ineligibility for 
reenlistment, absent a waiver.  However, any corresponding 
personnel records regarding this period of absence, including 
any resulting disciplinary measures, are not currently of 
record.  Accordingly, attempts to obtain the Veteran's 
complete service personnel records should be made, as they 
may reflect evidence of the onset of an acquired psychiatric 
disorder in service.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA medical 
treatment records from May 2007 to the 
present.

2.  Obtain the Veteran's complete service 
personnel records, to include any 
documentation regarding his period of AWOL 
in April to May 1979 and any subsequent 
disciplinary measures.

3.  Then, after reviewing all of the 
evidence of record and ensuring any other 
necessary development has been completed 
(including scheduling the Veteran for a VA 
examination, if deemed necessary), 
readjudicate the Veteran's claim.  If the 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


